Exhibit 10.33

 

SECOND AMENDMENT

TO THE

CAREMARK RX, INC. 1997 STOCK INCENTIVE PLAN

(FORMERLY THE AMENDED & RESTATED MEDPARTNERS, INC.

1997 LONG TERM INCENTIVE COMPENSATION PLAN)

 

This Second Amendment to the Caremark Rx, Inc. 1997 Stock Incentive Plan
(formerly the Amended & Restated Medpartners, Inc. 1997 Long Term Incentive
Compensation Plan) (the “Plan”) to be effective as of January 12, 2001.

 

WITNESSETH:

 

WHEREAS, Caremark Rx, Inc. (the “Company”) currently sponsors and maintains the
Caremark Rx, Inc. 1997 Stock Incentive Plan (formerly the Amended & Restated
Medpartners, Inc. 1997 Long Term Incentive Compensation Plan) (the “Plan”); and

 

WHEREAS, Section 13.1 of the Plan grants the Compensation Committee of the Board
the power at any time to amend the Plan, and the Compensation Committee now
wishes to amend the Plan to modify the vesting provisions for options granted
under the Plan on and after January 12, 2001;

 

NOW, THEREFORE, the Plan is hereby amended as indicated below:

 

1.

 

Section 6.4 of the Plan is amended effective as of January 12, 2001, to read as
follows:

 

6.4 VESTING OF OPTIONS. Except as provided by the Committee in the applicable
Award Agreement, Options shall vest and become exercisable as follows:

 

(a) 34% of the Options shall vest on the date such options are granted;

 

(b) 33% of the Options granted shall vest on each of the

 

Second Amendment to the

Caremark Rx, Inc. 1997 Stock Incentive Plan

Page 1



--------------------------------------------------------------------------------

first anniversary and second anniversary of the date such Options are granted;
provided, however, that for Options granted prior to January 12, 2001, if during
the first year after the date such Options are granted, the stock price of the
Shares closes at or above $12.00 (or such other price as determined by the
Committee and set forth in the applicable Award Agreement) for any twenty
(20) out of thirty (30) consecutive trading days, the 33% of the Options due to
vest on the first anniversary of the date such Options are granted shall vest
immediately at the end of such 20th day, and provided, however, that for Stock
Options granted prior to January 12, 2001, if during the second year after the
date such Options are granted, the stock price of the Shares closes at or above
$18.00 (or such other price as determined by the Committee and set forth in the
applicable Award Agreement) for any twenty (20) out of thirty (30) consecutive
trading days, the 33% of the Options due to vest on the second anniversary of
the date such Options are granted shall vest immediately at the end of such 20th
day.

 

2.

 

The name of the Plan is changed effective as of January 12, 2001 from the
Amended & Restated Medpartners, Inc. 1997 Long Term Incentive Compensation Plan
to the Caremark Rx, Inc. 1997 Stock Incentive Plan. All references in any
Company documents to the Amended & Restated Medpartners, Inc. 1997 Long Term
Incentive Compensation Plan shall, after January 12, 2001, be a reference to the
Caremark Rx, Inc. 1997 Stock Incentive Plan.

 

3.

 

All other provisions of the Plan not inconsistent herewith are hereby confirmed
and ratified.

 

Approved by the Board of Directors by resolutions on January 12, 2001.

 

Second Amendment to the

Caremark Rx, Inc. 1997 Stock Incentive Plan

Page 2